Citation Nr: 1747626	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, evaluated as noncompensable prior to May 26, 2016, and 10 percent from that date.

2.  Entitlement to service connection for a left foot disability other than pes planus.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record. 

In March 2017 the RO readjudicated the right knee claim and granted a higher rating, to 10 percent, effective May 26, 2016.

These issues were before the Board in April 2017, when the Board reopened the previously denied claims for service connection for a left foot disability other than pes planus, and a low back left foot disability, and remanded all three issues. 


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's right knee strain has been manifested by complaints of popping, crackling, and pain; objectively, he has had range of motion from 0 to 110 degrees or greater with no instability.

2.  The Veteran's STRs are negative for complaints of the left foot other than tinea pedis; and the earliest clinical evidence of a left foot disability is not for years after separation from service.
3.  The most probative evidence of record is against a finding that the Veteran has a current left foot disability other than pes planus causally related to, or aggravated by, active service or a service-connected disability.

4.  The Veteran's STRs are negative for complaints of the back; the Veteran denied back complaints upon separation; and the earliest clinical diagnosis of a back disability is not for years after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran has a current back disability causally related to, or aggravated by, active service. 

6.  The competent credible evidence of record does not reflect that it is as likely as not that the Veteran has a current back disability causally related to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 10 percent rating, and no higher, for right knee strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5256 - 5263 (2016).

2.  The criteria for service connection for a left foot disability other than pes planus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2016).

3.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran underwent a VA examination for his back in May 2016; the examiner noted that the Veteran had a diagnosis of a lumbar strain in service and indicated that he may have had radiculopathy and neuritis in service.  The Board finds that this is not accurate.  The records contemporaneous to service reflect that that the Veteran did not have back complaints or a back disability.  Moreover, he was not diagnosed with radiculopathy in service but with foot/leg disability and his sural nerve has noted to be affected, not the sciatic nerve.  There was no indication in service of a back disability.  The Board finds that another VA examination or a supplemental opinion is not warranted because the most probative evidence of record (the records contemporaneous to service and shortly thereafter) accurately reflect the Veteran's back condition in service.  There is not a competent indication that his current back disability may be caused by, or aggravated by, service or a service-connected disability.  Thus, under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006), an examination with opinion is not warranted. 

The Board also notes that a 2016 VA examination for the Veteran's left foot fails to note a diagnosis of plantar fasciitis and/or arthritic changes.  Regardless, the Board finds that another examination and/or supplemental opinion is not warranted.  The records contemporaneous to service reflect that that the Veteran did not have a left foot disability or complaints of such in service.  Moreover, he was not diagnosed with a left foot disability in service or until many years after.  The Board finds that another VA examination or a supplemental opinion is not warranted because the most probative evidence of record (the records contemporaneous to service and shortly thereafter) accurately reflect the Veteran's left foot condition in service and thereafter, and there is not a competent indication that his current left foot disability (other than pes plans) may be caused by, or aggravated by, service or a service-connected disability.  Thus, under McLendon, further examination and/or opinion is not warranted. 

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Rating the knee

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees. 

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25  VAOPGCPREC 9 - 2004 (Sept. 17, 2004). 

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint, is rated as 20 percent. 

Under DC 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe. 

The terms "slight," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Right Knee Strain

The Veteran's right knee strain is evaluated as noncompensable prior to May 26, 2016, and 10 percent from that date under DC 5260.  For the reasons noted below, the Board finds that a 10 percent rating, and no higher, is warranted for the entirety of the rating period on appeal.

An April 2011 VA examination report reflects that the Veteran treated his right knee with naproxen on an as needed basis.  He had range of motion from 0 to 120 degrees with no objective evidence of pain on range of motion.  (The Board notes that normal range of motion is from 0 to 140 degrees.)  The Veteran was noted to have a normal gait.  The Veteran described symptoms of pain and "popping".  A January 2012 record reflects bilateral patellar enthesophytes and spurs which were noted to be a minor abnormality.  Additional records reflect complaints of pain of the left knee more than the right knee.  The Veteran was noted to use an over the counter cream and a knee brace (although it does not state for which knee, or if both knees, a brace; subsequent records note a brace for the left knee).

A February 2014 VA OEF/OIF Post deployment transition provider note reflects that the Veteran had normal strength and normal range of motion for all four extremities.  It was noted that he had "[r]ather massive knees but easy to examine, has [left lateral joint line tenderness] but no other knee exam findings. 

The Veteran testified at the February 2016 Board hearing that he has pain and crackling in the knee. 

A May 2016 VA examination report reflects that the Veteran reported increased pain with flare-ups and that he has stiffness of the right knee.  Range of motion testing was normal.  There was no pain on weight-bearing, no subluxation, and no instability upon Lachman testing, Posterior drawer test, Medial testing, or Lateral instability testing.

An October 2016 VA examination report reflects that the Veteran reported an increase in pain and stiffness.  He had normal range of motion, and pain was noted on examination but the examiner found that it did not cause functional loss.  There was no evidence of pain with weight bearing.

A May 2017 VA examination report is also of record.  It reflects that the Veteran had range of motion from 0 to 110 degrees with no evidence of pain noted on examination.  There as objective evidence of localized tenderness or pain on palpation.  Range of motion did not change after repetitive testing.  The Veteran had full muscle strength on flexion and extension.  He had no muscle atrophy.  There was no history of recurrent subluxation and no history of lateral instability.  There was a history of recurrent effusion reported by the Veteran, but no edema was noted on examination.  There was no instability upon Lachman testing, Posterior drawer test, Medial testing, or Lateral instability testing.  There was no degenerative or traumatic arthritis documented on x-ray.  There was no evidence of pain on passive range of motion testing, and no evidence of pain in non-weight bearing. 

In deciding how to best evaluate the Veteran's service-connected right knee disability, the Board has considered all the possible applicable rating codes for the knee.

A rating under DC 5256 is not warranted because the evidence reflects that the Veteran does not have ankylosis and has not had it at any period on appeal.  

A compensable rating is not warranted under DC 5257 based on subluxation or lateral instability because the Veteran does not have either.  His complaints (e.g. pain, stiffness) could at most be considered as slight impairment due to the large range of motion which he still retains and the lack of instability.  Although, the diagnostic code does not specifically note that "objective" instability must be found, the Board gives great probative weight to the clinical testing, which is performed by training clinicians; moreover, the Veteran has not contended instability.  

A rating under DC 5258 is not warranted because the Veteran has not had a dislocated semilunar cartilage.  (In addition, his complaint of effusion is not synonymous to effusion into a joint and he has not had locking).  A rating under DC 5259 is not warranted because the Veteran does not have symptomatic cartilage after removal.  

A rating under DC 5260 is not warranted because the evidence reflects that the Veteran does not have flexion limited to 45 degrees or less.  A rating under DC 5261 is not warranted because the evidence reflects that the Veteran does not have limitation of extension to 10 degrees or more, and has no pain on extension.  In determining, the Veteran's overall functioning, the Board has considered the factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veteran's reported symptoms, to include during flare-ups, the clinical records, and the VA examination reports.  The Board has considered the evidence of pain on range of motion testing and during use.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id at 43; see 38 C.F.R. § 4.40.  The Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a compensable rating under DCs 5260 or 5261.  Notably, he has no pain on motion at the April 2011 examination, his pain in October 2016 was noted not to cause functional loss, and he had no evidence of pain at the May 2017 examination.   

A rating under DC 5262 is not warranted because the evidence reflects that the Veteran does not have nonunion or malunion of the tibia and fibula.  Moreover, based on the evidence noted above, the Veteran's right knee does not equate with a moderate, or more severe disability such as to warrant a 20 percent disability under DC 5262 because the Veteran does not have malunion of the tibia and fibula, and also retains a significant range of motion of the knee.

A rating under DC 5263 is not warranted because the Veteran does not have genu recurvatum. 

Finally, the Board has considered 38 C.F.R. § 4.59 which provides that painful motion with joint or periarticular pathology as productive of disability should be compensated.  The Veteran has reported crackling, popping, pain, stiffness, and has had limited motion at times (i.e. 2011 and 2017 examinations).  Thus, the Board finds that his pain has caused some function as evidenced by the loss of range of motion.  Based on the foregoing, and the large amount of range of motion which he still retains, a 10 percent rating and no higher is warranted.  

Low back disability

The Veteran has not cited to a specific incident in service which is the etiology of a current back disability.  His service treatment records (STRs) are negative for complaints of the back despite noting a variety of other complaints (e.g. ingrown toe nail, sore throat, left lower leg pain after a slip, diarrhea, headaches, right otitis media, right knee and foot pain).  Not only are the STRs negative for back pain, but the Veteran denied recurrent back pain (or any back problem) on reports of medical history and/or screening forms in April 1999, July 2003, June 2006, October 2006, and May 2008.  The Veteran separated from service in July 2008. 

Two months after separation from service, in a September 2008 VA examination, the Veteran reported that he has had some mild intermittent back pain.  Upon examination, the examiner found no abnormalities of spinal muscle, a negative straight leg raise test, flexion from 0 to 90 degrees, extension from 0 to 30 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 45 degrees; which is normal range of motion.  There was no pain on motion.  Radiology examination revealed well aligned vertebral bodies, no fracture or compression deformity, and no arthritic findings.  The impression was a negative examination.  The September 2008 VA examination report notes that there is no objective evidence of a low back disability. 

Records in 2011 note a history of low back pain.  A July 2012 VA record reflects that the Veteran reported a five year history of knee, back, and foot pain, which is progressively getting worse.  Upon examination, the Veteran had forward flexion to 20 degrees and extension to 10 degrees.  He was diagnosed with chronic lumbago.  The Board notes that lumbago is "pain" in the lumbar region.  This record which notes a limitation of motion is more than three years after separation from service.

September 2015 VA records reflect the Veteran's complaint that he has had back pain since he was in the Navy; he was noted to have a history of morbid obesity.  The Veteran stated that he has always been a "big guy even in the military" and stated "[y]es I gained a little weight but not much after I got out of the Navy"  The Board finds that the Veteran's assessment of his weight gain post service as "a little" is less than accurate as the records reflect that he gained 100 lbs. between the 2008 separation examination and September 2015.  In May 13, 2008, the Veteran weighed 320 lbs. upon his separation examination.  He was separated from the service for physical standards in July 2008 (approximately nine weeks later).  In September 2008, the Veteran weighed 374 lbs. and did not have a back disability upon examination to include radiology testing.  In February 2015, the Veteran weighted 419.9 lbs.; a 100 lb weight gain since his last weight noted in service (he weighed 423 lbs. in February 2014, more than 103 pounds since his separation examination).  Thus, the record reflects that his assessment of his health changes post service is not accurate.

A November 2015 private record reflects as follows:

Your Computerized Spinal Screening Exam revealed imbalances in function. These imbalances may be caused by spinal subluxations. Spinal subluxations interfere with the communication between the brain and other parts of your body. 

A May 2016 VA examination report reflects that the Veteran had all normal ranges of motion of the spine, with no evidence of pain with weight bearing.  The Veteran had normal muscle strength, and no guarding or muscle spasms.  He also had normal sensory examination and normal reflexes.  He had a positive right straight leg raising test and a negative left test.  He had moderate right sided radiculopathy.  The Veteran was diagnosed with IVDS (although no imagines studies were performed).  

The May 2016 VA examiner noted a prior diagnosis of a lumbar sprain in service; however, there is no evidence contemporaneous to service which reflects a back diagnosis.  Thus, the May 2016 opinion lacks probative value.  The examiner also found that the Veteran had a diagnosis of right neuritis /radiculopathy and the Veteran stated that he had complaints of pain , numbness, and tingling down into the right lower extremity into the right foot documented on active duty.  However, the Board notes that the STRs actually reflect that the Veteran's pain began in the foot and/or leg, and do not reflect that it traveled from the back downward.  (He has been diagnosed with sural neuritis, and Morton's neuroma.) He did not have a diagnosis of radiculopathy in service or within a year of service.

The Board finds that service connection for a back disability is not warranted.  Although the Veteran is competent to report back pain, he did not report such in service, and he actually denied back complaints while in service.  Notably, the Veteran sought treatment for complaints such as diarrhea and an ingrown toe-nail; thus, if he had had a back injury or chronic complaints, it seems reasonable that he would have sought treatment for such and it would have been noted in the STRs.  Moreover, if he had a back injury in service, or chronic complaints of a back disability, it seems reasonable that he would not have repeatedly denied such in service.

The Board acknowledges that shortly after service, the Veteran reported that he had had prior back pain.  However, and importantly, the 2008 VA examination revealed no pain, no limitation of motion, no abnormalities on examination, and no abnormalities upon radiologic testing.  Thus, in service, no back disability was noted, and two months after service, he was clinically found to have a normal back with no disability. 

Any clinical opinion based on chronic or severe back complaints in service and since service lacks probative value as it is based on a less than credible history and is inconsistent with the medical evidence in service.  Importantly, in making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive. Rather, the Veteran may be simply mistaken in is recollections due to the fallibility of human memory for events that occurred.
 
Moreover, the competent credible evidence does not reflect that it is as likely as not that the Veteran has a back disability casually related to, or aggravated by, a service-connected disability.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability.  The evidence does not support a finding that the Veteran had a back disability in service or arthritis within one year of service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and the effects of age, use, and morbid obesity and weight gain may have on the spine.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the most probative evidence does not support a finding that it is as likely as not that the Veteran has a disability causally related to, or aggravated by, service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Left foot disability other than pes planus

The Veteran's STRs reflect several complaints of the right foot, but not of the left foot with the exception of tinea pedis in 2003.  The Veteran's 2006 report of medical history reflects pain and swelling of the right foot and flat feet.  The Veteran's 2008 report of medical history for separation purposes reflects his complaints of right foot pain. 

A September 2008 VA examination report reflects that the Veteran reported right foot complaints and left knee complaints; the report is negative for left foot complaints.  Upon examination, there were no abnormal findings of the left foot.  

A September 2008 VA clinical record reflects that the Veteran reported to establish care with the clinician.  He reported that he had right foot pain; he did not have complaints of the left foot.  2009 and 2010 VA records reflect right foot pain, but again are negative for left foot complaints.  They note no digital abnormalities, nail abnormalities, or skin abnormalities of the left foot (June, August 2009).  A July 2011 VA examination report reflects that there was no evidence of painful motion, tenderness, instability, or weakness of the left foot. There was evidence of swelling and abnormal weight bearing.  

A February 2015 VA radiology report reflects that the Veteran had minimal osteoarthritis and a dorsal heel spur of the left foot.  It was noted that the Veteran's posterior plantar fascia is likely related to the heel spur. 

An October 2016 VA examination report reflects that the Veteran has a left foot diagnosis of flat foot (pes planus).  Records in March 2017 reflect diagnoses of bilateral plantar fasciitis. 

The Board finds that service connection for a left foot disability other than pes planus is not warranted.  Although the Veteran is competent to state left foot pain, he did not report such in service, even though he reported right foot complaints on several occasions.  The Board finds that if the Veteran had left foot complaints, it would have been reasonable for him to have reported it, and for it to have been noted, when he sought treatment for his right foot.  The Board also notes, that the 2008 VA examination, shortly after separation from service, was negative for a left foot disability.  Thus, the Board finds that the Veteran has not had chronic left foot pain or other symptoms since service. 

The evidence does not support a finding of a left foot arthritis within a year of service.  The earliest clinical evidence of a left foot disability is not until several years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
Moreover, the competent credible evidence does not reflect that it is as likely as not that the Veteran has a left foot disability casually related to, or aggravated by, a service-connected disability.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the feet and the effects of age, use, and morbid obesity and weight gain may have on the feet.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the most probative evidence does not support a finding that it is as likely as not that the Veteran has a disability causally related to, or aggravated by, service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating of 10 percent, and no higher, for right knee strain is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a left foot disability other than pes planus is denied.

Entitlement to service connection for a low back disability is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


